                          Case 3:17-cv-03022-JST Document 494 Filed 01/04/19 Page 1 of 5


                    1    [Counsel identified on signature page]

                    2

                    3

                    4

                    5

                    6

                    7

                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                                    NORTHERN DISTRICT OF CALIFORNIA
                10
                                                             SAN FRANCISCO DIVISION
                11

                12
                         EOLAS TECHNOLOGIES                             Case No: 3:17-cv-03022-JST-JSC
                13       INCORPORATED,
                                                                        JOINT STATEMENT REGARDING
                14                              Plaintiff,              SCHEDULE FOR COMPLETION OF
                                                                        PATENT PROSECUTION BAR
                15              v.                                      DISCOVERY

                16       AMAZON.COM, INC.,

                17                              Defendant.

                18

                19

                20
                21

                22

                23

                24

                25

                26

                27

                28

                        Case No. 3:17-cv-03022-JST-JSC                           JOINT STATEMENT RE SCHEDULE FOR
ATTORNEYS AT LAW
 SILICON VA LLE Y                                                           COMPLETION OF PATENT PROSECUTION BAR
                                                                                                       DISCOVERY
                          Case 3:17-cv-03022-JST Document 494 Filed 01/04/19 Page 2 of 5

                    1
                                Pursuant to the Court’s Order, ECF No. 492, dated December 14, 2018, Amazon.com,
                    2
                         Inc. (“Amazon”), Google LLC (“Google”) and Eolas Technologies Inc. (“Eolas”) hereby file this
                    3
                         joint statement providing a schedule for the completion of the patent prosecution bar discovery.
                    4
                                The parties have agreed that the depositions of the McKool Smith lawyers, the Eolas em-
                    5
                         ployees, and Charles Krueger will be held between February 26, 2019 and March 8, 2019. The
                    6
                         parties agree that discovery of the patent prosecution bar, as thus far allowed by the Court, shall
                    7
                         be complete on March 8, 2019. Amazon and Google do not waive their right to request addi-
                    8
                         tional discovery should the depositions described above identify additional necessary discovery.
                    9

                10
                         DATED: January 4, 2019                Respectfully submitted,
                11

                12                                             By /s/ Richard G. Frenkel

                13                                             DOUGLAS E. LUMISH, Bar No. 183863
                                                               doug.lumish@lw.com
                14                                             RICHARD G. FRENKEL, Bar No. 204133
                                                               rick.frenkel@lw.com
                15                                             JEFFREY G. HOMRIG, Bar No. 215890
                                                               jeff.homrig@lw.com
                16                                             NICHOLAS YU, Bar No. 298768
                                                               nicholas.yu@latham.com
                17                                             LATHAM & WATKINS LLP
                                                               140 Scott Drive
                18                                             Menlo Park, CA 94025
                                                               Telephone: (650) 328-4600
                19                                             Facsimile: (650) 463-2600

                20                                             JOSEPH H. LEE, Bar No. 248046
                                                               joseph.lee@lw.com
                21                                             LATHAM & WATKINS LLP
                                                               650 Town Center Drive, 20th Floor
                22                                             Costa Mesa, CA 92626-1925
                                                               Telephone: (714) 540-1235
                23                                             Facsimile: (714) 755-8290

                24                                             AMIT MAKKER, Bar No. 280747
                                                               amit.makker@lw.com
                25                                             LATHAM & WATKINS LLP
                                                               505 Montgomery Street, Suite 2000
                26                                             San Francisco, CA 94111-6538
                                                               Telephone: (415) 395-8034
                27                                             Facsimile: (415) 395-8095

                28                                             MELISSA ARBUS SHERRY (pro hac vice)
                                                               melissa.sherry@lw.com
                                                               ELANA NIGHTINGALE DAWSON (pro hac vice)
ATTORNEYS AT LAW
                        Case No. 3:17-cv-03022-JST-JSC                    1          JOINT STATEMENT RE SCHEDULE FOR
 SILICON VA LLE Y                                                               COMPLETION OF PATENT PROSECUTION BAR
                                                                                                           DISCOVERY
                          Case 3:17-cv-03022-JST Document 494 Filed 01/04/19 Page 3 of 5

                                                         elana.nightingaledawson@lw.com
                    1                                    LATHAM & WATKINS LLP
                                                         555 Eleventh Street, Suite 1000
                    2                                    Washington, DC 20004-1304
                                                         Telephone: (202) 637-2200
                    3                                    Facsimile: (202) 637-2201
                    4                                    JENNIFER H. DOAN (pro hac vice)
                                                         jdoan@haltomdoan.com
                    5                                    JOSHUA R. THANE (pro hac vice)
                                                         jthane@haltomdoan.com
                    6                                    J. RANDY ROESER(pro hac vice)
                                                         rroeser@haltomdoan.com
                    7                                    HALTOM & DOAN
                                                         6500 Summerhill Road, Suite 1000
                    8                                    Texarkana, TX 75503
                                                         Telephone: (903) 255-1000
                    9                                    Facsimile: (903) 255-0800
                10                                       GRANT KINSEL, Bar No. 172407
                                                         gkinsel@perkinscoie.com
                11                                       PERKINS COIE, LLP
                                                         1203 3rd Street, 39th Floor
                12                                       Seattle, WA 98112
                                                         Telephone: (206)-395-316
                13                                       Facsimile: (206) 359-9000
                14                                       Counsel for Defendant
                                                         AMAZON.COM, INC.
                15

                16                                       By /s/ Carl G. Anderson
                                                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                17                                       Charles K. Verhoeven (CA Bar No. 170151)
                                                         David A. Perlson (CA Bar No. 209502)
                18                                       Carl G. Anderson (CA Bar No. 239927)
                                                         Michael D. Powell (CA Bar No. 202850)
                19                                       Lindsay M. Cooper (CA Bar No. 287125)
                                                         Felipe Corredor (CA Bar No. 295692)
                20                                       qe-eolas@quinnemanuel.com
                                                         50 California Street, 22nd Floor
                21                                       San Francisco, CA 94111
                                                         Telephone: 415-875-6600
                22                                       Facsimile: 415-875-6700
                23                                       QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                         Miles Freeman (CA Bar No. 299302)
                24                                       qe-eolas@quinnemanuel.com
                                                         865 S. Figueroa St., 10th Floor
                25                                       Los Angeles, CA 90017
                                                         Telephone: 213-443-3000
                26                                       Fax: 213-443-3100
                27                                       Attorneys for Defendant
                                                         GOOGLE LLC
                28

ATTORNEYS AT LAW
                        Case No. 3:17-cv-03022-JST-JSC              2         JOINT STATEMENT RE SCHEDULE FOR
 SILICON VA LLE Y                                                        COMPLETION OF PATENT PROSECUTION BAR
                                                                                                    DISCOVERY
                          Case 3:17-cv-03022-JST Document 494 Filed 01/04/19 Page 4 of 5

                                                         By /s/ Mario Moore
                    1                                    Stephanie Adams Ryan, SBN 289548
                                                         McKool Smith, P.C.
                    2                                    255 Shoreline Drive, Suite 510
                                                         Redwood Shores, California 94065
                    3                                    Tel: (650) 394-1400; Fax: (650) 394-1422
                                                         sadamsryan@mckoolsmith.com
                    4
                                                         Mike McKool, TX SBN 13732100
                    5                                    (admitted Pro Hac Vice)
                                                         McKool Smith, P.C.
                    6                                    300 Crescent Court, Suite 1500
                                                         Dallas, TX 75201
                    7                                    Tel: (214) 978-4000; Fax: (214) 978-4044
                                                         mmckool@mckoolsmith.com
                    8
                                                         John B. Campbell, TX SBN 24036314
                    9                                    (admitted Pro Hac Vice)
                                                         Kevin Burgess, TX SBN 24006927
                10                                       (admitted Pro Hac Vice)
                                                         James E. Quigley, TX SBN 24075810
                11                                       (admitted Pro Hac Vice)
                                                         MCKOOL SMITH, P.C.
                12                                       300 West 6th Street, Suite 1700
                                                         Austin, Texas 78701
                13                                       Tel. (512) 692-8700; Fax: (512) 692-8744
                                                         kburgess@mckoolsmith.com
                14                                       jcampbell@mckoolsmith.com
                                                         jquigley@mckoolsmith.com
                15
                                                         Daniel Johnson Jr., SBN 057409
                16                                       Mario Moore, SBN 231644
                                                         Robert G. Litts, SBN 205984
                17                                       DAN JOHNSON LAW GROUP, LLP
                                                         400 Oyster Point Blvd., Suite 321
                18                                       South San Francisco, CA 94080
                                                         Tel: (415) 604-4500
                19                                       dan@danjohnsonlawgroup.com
                                                         mario@danjohnsonlawgroup.com
                20                                       robert@danjohnsonlawgroup.com
                21                                       Attorneys for Plaintiff
                                                         Eolas Technologies Incorporated
                22

                23

                24

                25

                26

                27

                28

ATTORNEYS AT LAW
                        Case No. 3:17-cv-03022-JST-JSC              3         JOINT STATEMENT RE SCHEDULE FOR
 SILICON VA LLE Y                                                        COMPLETION OF PATENT PROSECUTION BAR
                                                                                                    DISCOVERY
                           Case 3:17-cv-03022-JST Document 494 Filed 01/04/19 Page 5 of 5


                    1                                            ATTESTATION

                    2            I, Richard Frenkel, am the ECF user whose user ID and password authorized the filing of

                    3    this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have con-

                    4    curred in this filing.

                    5    DATED: January 4, 2019                        /s/       Richard G. Frenkel
                                                                                 Richard G. Frenkel
                    6

                    7

                    8

                    9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

ATTORNEYS AT LAW
                        Case No. 3:17-cv-03022-JST-JSC                       4          JOINT STATEMENT RE SCHEDULE FOR
 SILICON VA LLE Y                                                                  COMPLETION OF PATENT PROSECUTION BAR
                                                                                                              DISCOVERY
